REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment filed on 7/20/2021.  In relation to the patentability of independent claim 103, the examiner of record makes reference to the indication of allowable subject matter starting on page 2 of the Ex Parte Quayle office action mailed on 6/9/2021. Again, it is important to reiterate that Giovannoli does not teach a scalpet array including a plurality of scalpets in which each scalpet is circular. Furthermore, Giovannoli teaches away from the use of any "circular or oval-shaped incision" because of unpleasant "dog ears" that may result from a circular incision. Therefore, Giovannoli cannot anticipate or render obvious the subject matter of claim 103; specifically, the claim language disclosing "wherein each scalpet includes a cylindrical shaft including a distal end configured as a circular scalpel."  Therefore, claims 103-117 are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on 0730-1800 hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan R. Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783